                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO


The Estate of Rafael Leavitt-Rey,
      Plaintiff,
             vs.
                                                  CIVIL NO: 16-2769 (RAM)
Samuel Marrero-Gonzalez et al.,
      Defendants.


                                OPINION AND ORDER

                                I.     INTRODUCTION

      Pending before the Court is Defendants’ August 6, 2019 Motion

for   Reconsideration         Concerning      Jury      Trial       (“Motion     for

Reconsideration”). (Docket No. 397). On August 9, 2019 Plaintiff

filed a Response in Opposition to Motion for Reconsideration

Concerning Jury Trial (“Response”) (Docket No. 401) to which

Defendants’ subsequently filed a Reply to Response in Opposition

to Motion for Reconsideration Concerning Jury Trial (“Reply”)

(Docket    No.   405).     Recently,    Plaintiffs      filed   a    Sur-Reply    to

Defendants Reply for Reconsideration Concerning Jury Trial (“Sur-

Reply”) (Docket No. 411). For reasons set forth below, the Court

DENIES Defendants’ Motion for Reconsideration at Docket No. 397.

                   II.    FACTUAL AND PROCEDURAL BACKGROUND

      On   October   4,     2016,    Rafael   “Raphy”    Leavitt-Rey’s     Estate

(“Plaintiff” or “the Estate”) filed suit against twelve (12)

musicians, as well as their spouses (identified therein as “Jane
Civil No. 16-2769 (RAM)                                                         2


Does”) and the conjugal partnership between them, when applicable.

(Docket   No.   1    at   1-2).    Specifically,      Plaintiff    accused    the

musicians of copyright infringement under the Copyright Act and

the Puerto Rico Moral Rights Act for five (5) of the Estate’s

songs. (Docket No. 1 at 13-24). The Complaint also accused Madera

Events, Corp. (“MEC”), the Municipality of Hormigueros, the Centro

Cultural de Corozal, Inc. (“CCC”), the Municipality of Corozal,

JAR Marketing Communications, Inc. (“JAR”) and the Municipality of

Utuado (collectively with above-named defendants, “Defendants”) of

contributory infringement. Id. at 24-28. The Complaint does not

include   a   jury    demand.     (Docket   No.   1   at   1-2).   Finally,   the

Complaint sought a preliminary injunction to enjoin Defendants’

continued violations of the Estate’s rights. Id. at 28-29.

     On   April      6,   2018,   the   Court     authorized   the   filing   of

Plaintiff’s Amended Verified Complaint (“AVC”) (Docket No. 163).

The AVC contains two fundamental changes. First, it named the

spouses of the musicians as in the original Complaint they were

only included as “Jane Does.” (Docket No. 160-1). Second, the AVC’s

case caption was edited to include “Demand for Jury Trial” but no

jury demand was incorporated in the allegations of the AVC. Id.

     At the status conference held on August 2, 2019, the Estate

clarified that it had not requested a trial by jury. (Docket No.

386). Defendants did not object to the clarification at that time.
Civil No. 16-2769 (RAM)                                                3


     On   August   6,   2019,   Defendants    filed    a    Motion   for

Reconsideration    requesting   a   jury     trial    and   referencing

Plaintiff’s alleged jury demand at Docket No. 160-1. (Docket No.

397 at 2). Plaintiff responded that they did not make a jury demand

pursuant to Fed. R. Civ. P. 38(b) and thus, a bench trial is

proper. (Docket No. 401 at 4-11). In their Reply, Defendants

reiterate that the Estate made an appropriate jury demand and, as

a contingency measure, Defendants request a jury trial pursuant to

Fed. R. Civ. P. 39(b). (Docket No. 405 at 3-9). Lastly, Plaintiff

avers in its Sur-Reply, that Defendants failed to address how their

motion under Fed. R. Civ. P. 39(b) affords them a jury trial and

reiterated that as the AVC failed to include new parties or issues

of law, the alleged jury trial demand therein was waived. (Docket

No. 411 at 2).

                   III. MOTIONS FOR RECONSIDERATION
     The Federal Rules of Civil Procedure do not provide for the

filing of motions for reconsideration. If a motion seeks to alter

or amend a judgement, Courts may consider them under Fed. R. Civ.

P. 59(e) (“Motion to Alter or Amend a Judgment”) or Fed. R. Civ.

P. 60(b) (“Grounds for Relief from a Final Judgment, Order, or

Proceeding.” See Ruiz-Justiniano v. United States Postal Serv.,

2018 WL 4562080, at *1 (D.P.R. 2018). The First Circuit Court of

Appeals (“First Circuit”) has stated that a reconsideration is “an

extraordinary remedy which should be used sparingly.” U.S. ex rel.
Civil No. 16-2769 (RAM)                                                    4


Ge v. Takeda Pharm. Co., 737 F.3d 116, 127 (1st Cir. 2013)

(internal quotation omitted). A district court may only grant one

if: “[1] the original judgment evidenced a manifest error of law,

[2] if there is newly discovered evidence, or [3] in certain other

narrow situations.” Biltcliffe v. CitiMortgage, Inc., 772 F.3d

925, 930 (1st Cir. 2014) (citation omitted). Therefore, it “is

unavailable   if   said   request   simply   brings   forth   a   point   of

disagreement between the court and the litigant, or rehashes

matters already properly disposed of by the Court.” Figueroa

Carrasquillo v. Drogueria Cent., Inc., 2018 WL 8584211, at *2

(D.P.R. 2018). Hence, a reconsideration does “not provide a vehicle

for a party to undo its own procedural failures.” United States v.

Pena-Fernandez, 2019 WL 3716472, at *2 (D.P.R. 2019) (quotation

omitted) (emphasis added).

                      IV.   DEMAND FOR A JURY TRIAL

  A. Requirements for a Jury Trial Demand under Fed. R.
     Civ. P. 38:

     Fed. R. Civ. P. 38 establishes the way a jury trial demand

must be made. See Bogosian v. Woloohojian Realty Corp., 323 F.3d

55, 62 (1st Cir. 2003). Notably, subsection (b) provides:


     (b)   Demand. On any issue triable of right by a jury, a
           party may demand a jury trial by:

           (1) serving the other parties with a written
           demand-which may be included in a pleading-no later
           than 14 days after the last pleading directed to
           the issue is served; and
Civil No. 16-2769 (RAM)                                                      5



           (2) filing the demand in accordance with Rule 5(d).

      Local Rule 38 also governs demand for a jury trial. See D.P.R.

Civ. R. 38. Said Rule states that “[i]f a demand for jury trial is

endorsed on a pleading, the designation or title of the pleading

shall   include   the   words   "AND   DEMAND   FOR   JURY   TRIAL"   or   the

equivalent on the first page in addition to the endorsement.”

      Although a right to a jury trial is guaranteed by the Seventh

Amendment of the United States Constitution, Fed. R. Civ. P. 38(b)

states that a party must demand a jury trial no later than fourteen

(14) days after the service of the last pleading towards an issue,

if not it is waived.1 See T G Plastics Trading Co., Inc. v. Toray

Plastics (America), Inc., 775 F.3d 31 (1st Cir. 2014). This waiver

can occur either by expressly or implicitly agreeing to a bench

trial. See Lamex Foods, Inc. v. Audeliz Lebron Corp., 646 F.3d

100, 106 (1st Cir. 2011).

    B. The Interplay Between Amendments to the Pleadings and the
       Right to Make a Jury Demand for Jury Trial:

      Amendments and supplemental pleadings only revive the right

to make a jury trial demand if they present “new issues” of fact.

Multiple Courts of Appeals have reiterated this stance. See e.g.,

Westchester Day Sch. v. Vill. of Mamaroneck, 504 F.3d 338, 356 (2d


1 Regarding the meaning of “pleading,” this Court has taken it to “refer[]
generally to a complaint and answer, and a reply to a counterclaim, third-party
complaint and third-party answer, if applicable. Fed. R. Civ. P. 7(a).” Felix-
Hernandez v. Am. Airlines, Inc., 539 F. Supp. 2d 511, 512 (D.P.R. 2007).
Civil No. 16-2769 (RAM)                                                   6


Cir. 2007) (holding that an amended answer which only added new

affirmative defenses, did not revive a right to jury trial); Lutz

v. Glendale Union High Sch., Dist. No. 205, 403 F.3d 1061, 1066

(9th Cir. 2005) (finding that if additional claims are new issues

under Rule 38(b), then the plaintiff's jury trial demand is

timely). Hence, if the issues raised in both the original and the

amended complaint “turn on the same matrix of facts”, then a jury

demand in the amended one is improper. See Lutz, 403 F.3d at 1066.

As a leading treatise states: “[I]f the amended or supplemental

pleading […] merely changes the theory of the case or the relief

requested, then a jury trial right previously waived […] is not

revived.” 9 Charles Alan Wright & Arthur R. Miller,               Federal

Practice and Procedure § 2320 (3d ed. 2019).

       Furthermore, adding or changing new defendants via an amended

complaint, without adding new issues, does not revive the right to

make   a   jury   demand.   See   Daniel   International   Corporation   v.

Fischbach & Moore, Inc., 916 F.2d 1061, 63-64 (5th Cir. 1990)

(“However, the only pleading on which a demand was endorsed merely

added a party to its counterclaim. […] It did not plead any new

issues.”); State Mut. Life Assur. Co. of Am. v. Arthur Andersen &

Co., 581 F.2d 1045, 1049 (2d Cir. 1978) (“[T]he mere addition of

co-defendants one year after [the] expiration of [a party's] time

to demand a jury [does not] reviv[e] its previously waived jury

trial rights.”); Com. of Pa. ex rel. Feiling v. Sincavage, 439
Civil No. 16-2769 (RAM)                                              7


F.2d 1133, 1134 (3d Cir. 1971)(same). Likewise, District Courts

have also determined that adding or changing defendants in an

amended complaint fails to revive a right to a jury trial. For

example, in Bill Darrah Builders, Inc. v. Hall at Makena Place,

LLC, the United States District Court for the District of Hawaii

determined   that   “[n]either   does   the   addition   of   [another

plaintiff] save Defendants from their failure to timely demand a

jury trial. FRCP 38(b) is silent as to newly added parties.

However, courts have consistently concluded that the mere addition

of new parties does not revive the window to demand a jury trial.”)

Bill Darrah Builders, Inc. v. Hall at Makena Place, LLC, 2017 WL

11139679, at *4 (D. Haw. 2017); see also, Isystems v. Spark

Networks Ltd., 2015 WL 13469855, at *2 (N.D. Tex. 2015) (same)

Jones v. WATCO Companies, L.L.C., 2014 WL 642018, at *2 (N.D. Okla.

2014) (same); Sea Carriers Corp. v. Empire Programs Inc., 2007 WL

221521, at *1 (S.D.N.Y. 2007) (same); Jones v. Boyd, 161 F.R.D.

48, 50 (E.D. Va. 1995)(same); Gamboa v. Med. Coll. of Hampton

Roads, 160 F.R.D. 540, 542 (E.D. Va. 1995) (finding that amendment

of complaint to change name of employer-defendant and increase

punitive damages did not renew jury trial demand).

     Defendants contend that the Estate’s inclusion of “demand for

jury trial” in the AVC’s caption at Docket No. 160-1 suffices as

a jury demand. (Docket No. 397 at 3). It does not. As the Estate

posits in its Response, Local Rule 38 requires that jury trial
Civil No. 16-2769 (RAM)                                                      8


demand be included in the title of the pleading, and in the

pleadings, or at the very least in the pleading’s endorsement.

(Docket No. 401 at 10-12). A review of the AVC shows a lack of any

request for a jury trial in the averments of the AVC. (Docket No.

160-1). Neither does the fact that Plaintiff checked the “jury

demand” box in the Civil Cover sheet suffice as a jury demand

request. (Docket No. 1-11 at 1). The First Circuit held as much in

Omawale v. WBZ: “Mr. Omawale contends that by checking a box on

the Civil Cover Sheet indicating that a jury demand had been made

he satisfied the requirements of Rule 38. However, the notation on

the Cover Sheet is not a substitute for the service of written

notice on the defendants required by the Federal Rules.” Omawale

v.   WBZ,   610   F.2d   20,   22   (1st   Cir.   1979)   (citation   omitted)

(emphasis added). Here, the Docket shows no jury demand had been

served to Defendants nor were they provided written notice of it.

See e.g., Cordero v. Froats, 2016 WL 7437133, at *3 (D.N.M. 2016)

(“The fact that the Civil Cover Sheet was on the docket sheet at

the time of the acceptance of service does not establish that

Plaintiff timely served the civil cover sheet.”)

      Moreover, Plaintiff asserts that the AVC and the original

Complaint are identical in terms of claims, issues and facts. The

only difference is that “the AVC replaced the Jane Doe pseudonyms

of the spouses for the Musicians with their correct name.” (Docket

No. 401 at 9). Defendants counter that the inclusion of the
Civil No. 16-2769 (RAM)                                          9


pseudonyms who were not summoned in the original Complaint, but

were summoned with the AVC, suffices to prove that said spouses

were served a complaint which included a jury demand. (Docket No.

405 at 8). Given that the spouses had not been served before and

were served a complaint with a caption “requesting” a jury demand,

Defendants believe that a jury trial was properly demanded. Id. at

9-14. That is simply incorrect. As reiterated above, if the facts

and claims in an amended and original complaint are the same, as

in the present case, then adding or changing defendants does not

revive a jury trial demand. Here, the names of spouses were changed

from “Jane Does” to their real names. Whether those “additional”

defendants were summoned or not is irrelevant to the discussion at

hand.

     The Docket also reveals that Defendants made no jury demand

in their responsive pleadings to the original Complaint. (Docket

Nos. 55, 105, 115, 118, 120 and 125). The entry at Docket No. 125

filed on November 16, 2017 was Defendants last response to the

original Complaint. (Docket No. 401 at 5). On the other hand,

Plaintiff’s last responsive pleading was an Answer to Answer to

Complaint/Counterclaim at Docket No. 125 on December 7, 2017.

(Docket No. 139). Therefore, the parties had fourteen (14) days

from the aforementioned filing dates to make a jury demand. See

Fed. R. Civ. P. 38(b). No jury demand was made neither within the

Answers nor within the fourteen-day window provided by Fed. R.
Civil No. 16-2769 (RAM)                                                      10


Civ. P. 38(b). Thus, the right to make a jury demand regarding the

claims in the AVC was waived.2 See Montanez-Baez v. Puerto Rico

Ports Auth., 509 F. Supp. 2d 152, 155 (D.P.R. 2007) (“Plaintiffs

[and Defendants] had a time limit for requesting a jury trial and

they failed to abide by it.            […]   Plaintiffs [and Defendants]

have waived their right to trial by jury.”)

    C. The Court’s Discretion to Order a Jury Trial Pursuant to Fed.
       R. Civ. P. 39(b):

      Rule 39(b) provides the district court with discretion to

order that a case be tried by jury, even when no timely motion has

been filed. See TG Plastics Trading Co., Inc., 775 F.3d at 36. The

Rule states that “[i]ssues on which a jury trial is not properly

demanded are to be tried by the court. But the court may, on

motion, order a jury trial on any issue for which a jury might

have been demanded.” Fed. R. Civ. P. 39(b). Most notably, the

Court’s discretion to grant a Motion under Fed. R. Civ. P. 39 is

a very broad one. See T G Plastics Trading Co., 775 F.3d at 36.

Hence, “[it] would be very rare indeed where a district court

abused its discretion in denying or granting a Rule 39(b) motion.”

Id. (quotation omitted).




2 The record also reveals that during the Status Conference on August 2, 2019,
Plaintiff clarified that there was no jury demand in the case at bar. (Docket
No. 386). Moreover, Defendants failed to object to Plaintiff’s clarification.
(Docket No. 386). Defendants insist that they did not object at the time because
they had not sufficiently reviewed the Docket. (Docket No. 397 at 2). This
excuse does not suffice. At the very minimum, Defendants could have insisted on
a jury trial at the Status Conference. Instead, they kept silent.
Civil No. 16-2769 (RAM)                                         11


     This District has delineated several factors courts must

consider when deciding whether to grant a Rule 39(b) motion. These

include: (1) whether granting the trial demand would prejudice an

adverse party; (2) to what extent would jurors require special

instructions so that they may understand the issues at bar; (3) if

the factual matters will be easily understood by the jury; and (4)

whether granting the motion would cause delays and disruptions.

See Ramirez-Suarez v. Foot Locker Inc., 609 F. Supp. 2d 181, 185

(D.P.R. 2009); see also Rivera Rosa v. Citibank, N.A., 549 F.

Supp.2d 155, 157 (D.P.R. 2007). Although the First Circuit has

highlighted that Fed. R. Civ. P. 39(b) “may be animated by any

cognizable affirmation of one party's intent to avail [themselves]

of a jury trial[,]” courts are still tasked with analyzing these

four factors before ordering a jury trial. Ramirez-Suarez, 609 F.

Supp. 2d at 185 (quoting Moores v. Greenberg, 834 F.2d 1105, 1108

(1st Cir. 1987)). Defendants allege that Plaintiff's jury trial

request in the AVC’s caption was such an affirmation. First, the

Court agrees with Plaintiff that Defendants, in requesting a trial

by jury pursuant to Fed. R. Civ. P. 39(b) in their Reply, failed

to instruct the Court as to how Defendants meet the above-mentioned

factors and thus warrant a jury trial. (Docket No. 405 at 6, 9;

Docket No. 411 at 3). Be that as it may, the application of the

factors favors a bench trial.
Civil No. 16-2769 (RAM)                                                     12


     Regarding the first factor, the Court finds that Plaintiff

will be prejudiced by having a trial by jury. The Estate alleges

this is so because a jury would allegedly be influenced by the

negative publicity the case has received over the last three years.

(Docket No. 401 at 20-22). Moreover, prejudice may arise if a party

was under the impression that it was preparing for a bench-trial

as opposed to a jury trial. See e.g., CPH Int'l, Inc. v. Phoenix

Assur. Co. of New York, 1993 WL 485356, at *2 (S.D.N.Y. 1993)

(“However, a defendant's longstanding reliance on a bench trial

mandates denial of an untimely jury demand only if, as a result of

such reliance, such defendant had prepared its case so differently

‘that it would be unduly prejudiced by the prospect of a trial by

jury.’”). The record suggests that Plaintiff has been preparing

for this trial as a bench trial since inception. The Estate did

not make a proper jury demand under Fed. R. Civ. P. 38(b) and Local

Rule 38 when it had multiple opportunities to do so.

     Additionally, and regarding the second and third factors,

Plaintiff states that the claims set forth in the Complaint will

require special instructions and include a factual scenario not

easily understood by a jury. While it is true that copyright

infringement     cases   have   traditionally     been   seen   by   a   jury,

especially those dealing with statutory damages, here there are

additional complex issues which would warrant the issuance of

special   jury   instructions.    See   Feltner    v.    Columbia    Pictures
Civil No. 16-2769 (RAM)                                         13


Television, Inc., 523 U.S. 340, 349 (1998). These include “willfull

actions” by Defendants, the nuances of when a work is a derivative

work and whether the Estate’s works would fall under the 1909 or

the 1976 copyright laws as based on when they were published, to

name a few. (Docket No. 411 at 4). Further, as Plaintiff rightfully

pointed out, Defendants are aware that there are numerous complex

issues (which Defendants allege were created by Plaintiff itself)

such as those which “derive from the fact that plaintiff sued not

only the corporation and its officers, but also every single

employee or contractor, their conjugal partnerships, and even

their individual spouses.” (Docket No. 405 at 19; Docket No. 411

at 4). Moreover, as Plaintiff suggests, an overview of the immense

Joint Proposed Memorandum (which is over 170 pages long) at Docket

No. 361 reveals not just a detailed outline of each party’s

allegations and diverging issues, but also five pages of contested

issues of law between all parties. (Docket No. 361 at 109-114).

The Court notes that complexity alone “is not a basis to deny a

jury trial because ‘juries are commonly called upon to decide

complex cases.’” Ramirez-Suarez, 609 F.Supp. at 185 n.3 (quoting

Green Constr. Co. v. Kansas Power & Light Co., 1 F.3d 1005, 1011

(10th Cir.1993). However, this is not just a “complex” case as it

is evident from the record that understanding the multitude of

moving parts regarding factual and legal issues herein would not

be an easy task for potential jurors.
Civil No. 16-2769 (RAM)                                                   14


     Lastly, the fourth factor regarding delays and disruptions is

determinative as to why granting a jury trial in this case is

improper. Defendants cite Ramirez-Suarez v. Foot Locker, Inc. in

their Reply to show that in the past, this District has granted a

jury trial under Fed. R. Civ. P. 39(b) even when an amended

complaint offered no new issues. It must be noted that in Ramirez-

Suarez, no trial date had been set. See Ramirez-Suarez, 609 F.

Supp. 2d at 185. In the case at bar, a pretrial conference is set

for January 21, 2020 while a non-jury trial is set for February

10, 2020. Likewise, all parties would have to prepare for a new

jury trial, during holiday-impacted months, almost a year after

the original discovery deadline of September 12, 2018. (Docket No.

159).3 Additionally, Plaintiff’s Motion for Reconsideration of the

Estate’s Motions for Summary Judgment is still pending before the

Court. (Docket No. 379). Thus, the state of proceedings weighs

against Defendants’ request. See e.g., Tech. & Supply Mgmt., LLC

v. Johnson Controls Bldg. Automation Sys., LLC, 2016 WL 9412456,

at *3 (E.D. Va. 2016).

     In Tech. & Supply Mgmt., LLC, the Eastern District Court of

Virginia determined that the timing of the filing of the Rule 39(b)

motion was critical given that it was filed “more than three weeks

after    discovery      closed     and     approximately      two holiday-



3 The Court denied Defendants’ request to extend the discovery deadline filed
at entry Docket No. 350 in April 2019. (Docket No. 392).
Civil No. 16-2769 (RAM)                                                    15


impacted months before trial, with any summary judgment motions

also to be filed and argued in that period.” Id. As such, the Tech.

& Supply Mgmt., LLC Court concluded that “the timing of the Motion

late    in   the   proceedings       weighs   against   plaintiff     [here,

defendants].”) Id. Therefore, unlike in Ramirez-Suarez, granting

a jury request would certainly cause undue delays to all parties.

Finally, Defendants present no valid reasons as to why they are

filing a jury demand now. The Court thus denies Defendants’ jury

trial request pursuant to Fed. R. Civ. P. 39(b).

                              V.     OTHER ISSUES

       The Court notes that in its Response Plaintiff alleges that

if the trial were to become a jury trial, the accumulated negative

publicity of the past three (3) years would cause “irreparable

harm” to the Estate. (Docket No. 401 at 20-22). As proof, Plaintiff

included in footnote 7 of its Response interviews conducted through

local   television,   radio    and    other   media   types   to   show   that

Defendants have aggressively litigated the case in the media.

(Docket No. 401 at 21 n.7). The links provided however were in

Spanish and Plaintiffs failed to file English translations of the

same as required by Local Rule 5(g). See D.P.R. Civ. R. 5(g). The

Estate is ORDERED to file the certified translation of those

documents. They shall have twenty-one (21) days to do so since the

filing of this Opinion and Order.
Civil No. 16-2769 (RAM)                                          16


                          VI.    CONCLUSION

     For the reasons set forth above, the Court DENIES Defendants’

Motion for Reconsideration Concerning Jury Trial (Docket No. 397).

Further, the Estate has twenty-one (21) days since the filing of

this Opinion and Order to file certified translations of all the

documents mentioned in footnote 7 of its Response. (Docket No. 401

at 21 n.7).

IT IS SO ORDERED.

     In San Juan Puerto Rico, this 13th day of September 2019.

                                S/ RAÚL M. ARIAS-MARXUACH

                                United States District Judge
